Case 6:20-cv-01049-JDC-CBW Document 17 Filed 01/07/21 Page 1 of 1 PageID #: 132




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


 JADI L. BOUTIN ET AL.                           CASE NO. 6:20-CV-01049

 VERSUS                                          JUDGE JAMES D. CAIN, JR.

 UNITED SPECIALTY INSURANCE CO.                  MAGISTRATE JUDGE
 ET AL.                                          WHITEHURST


                                      JUDGMENT

       Before the court is a Report and Recommendation [doc. 16] of the Magistrate Judge,

 recommending that plaintiffs’ Motion to Remand [doc. 11] be denied and that all claims

 against Louisiana Farm Bureau be dismissed on the grounds that that entity is a nominal

 party. Plaintiffs have filed no objection to the Report and Recommendation and their time

 for doing so has passed. The court has conducted an independent review of the record and

 finds that the Report and Recommendation is correct under applicable law. Accordingly,

       IT IS ORDERED that the Report and Recommendation [doc. 16] be ADOPTED

 and that the Motion to Remand [doc. 11] be DENIED. IT IS FURTHER ORDERED,

 ADJUDGED, and DECREED that all claims in this matter against defendant Louisiana

 Farm Bureau be DISMISSED WITHOUT PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 7th day of January, 2021.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
